       Case 1:19-cr-00103-JLS-HKS Document 23 Filed 10/25/19 Page 1 of 1


IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                                19-CR-103

SHANE GUAY,

                            Defendant.



                                NOTICE OF APPEARANCE


TO:    Clerk of the United States District Court
       for the Western District of New York


       You are hereby requested to remove Jeremy V. Murray, Special Assistant United

States Attorney for the Western District of New York, as counsel for the United States on the

above-entitled action.



       You are further requested to enter my appearance as lead counsel for the United States

on the above-entitled action.



       DATED: Buffalo, New York, October 25, 2019.


                                          JAMES P. KENNEDY, JR.
                                          United States Attorney

                                   BY:    S/CATHERINE A. DAGONESE
                                          Special Assistant United States Attorney
                                          United States Attorney=s Office
                                          Western District of New York
                                          138 Delaware Avenue
                                          Buffalo, New York 14202
                                          716/843-5796
                                          Catherine.Dagonese@usdoj.gov
